Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution is reopened due to further consideration of the antigenic fragments claimed.
Priority
Sequences over ID#530 are not found in the priority document so those sequences only have priority to the WO filing of 2/17/17. 
Election/Restrictions
Newly submitted claim 118 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is drawn to additional sequences beyond the election. The search has not gone beyond the elected sequences at this point. Rejoinder will be considered at the time of allowance.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 118 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 14, 20, 43, 45, 54, 57, 61, 66, 73, 74, 78, 83, 86, 109, 112, 117, and 119-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims include antigenic fragments.
The written description in this case only sets forth polyprotein sequences  SEQ ID NO:552 or SEQ ID NO:5520 and therefore the written description is not commensurate in scope with the claims drawn to a sequence comprising antigenic fragments to the sequences.
The sequences are required to have the function of heterologous untranslated 3’ and/or 5’ and Zika E protein. 
The specification does not teach the range of antigenic fragments that have the required functions. The specification shows many Zika E sequences and a variety of 3’ and 5’ sequences that could be mixed and matched but not the genus of sequences that encompass the claim as written. 
	Vas-Cath Inc. v. Mahurkar ((CAFC, 1991) 19 USPQ2d 1111), clearly states that "Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See Vas-Cath at page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).  
With the exception of SEQ ID NO:552 and SEQ ID NO:5520, the skilled artisan cannot envision the detailed structure of the encompassed peptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The peptide itself is required.  See Fiers v. Revel, ((CAFC, 1993) 25 USPQ 2d 1601) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,((CAFC, 1991) 18 USPQ2d 1016).
Furthermore,  In The Reagents of the University of California v. Eli Lilly ((CAFC, 1997) 43 USPQ2d 1398), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.   The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that “An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention.”  While drawn to peptides as well as NA, it reads upon the situation in U of C v. Lilly, drawn to nucleic acids, because the instant specification does not recite a representative number of peptides, defined by an amino acid sequence, in order to define what falls within the scope of the claimed antigenic fragments of SEQ ID NO:552 and SEQ ID NO:5520 and still have the required functions to convey to the artisan that such derivatives were in Applicant’s possession at the time of filing.
Therefore only SEQ ID NO:552 and SEQ ID NO:5520, but not the full breadth of the claims antigenic fragments meet the written description provision of 35 USC 112, first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14, 20, 43, 45, 54 ,57, 61, 66, 74, 78, 83, 86, 109, 112, 117, and 119-121 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al., Thes (WO 2013/143700), and Liu (US20170354729).
	Ciaramella et al. teach an RNA vaccine comprising prM E of Zika virus (ref. claim 1) (application claim 8) and the basic structure of mRNA includes untranslated regions that can be differentiated from wild type by structure or function (para 730). For claim 43 the RNA can be mRNA (para 4), for claim 14, a histone stem loop can be used (para 836), for claim 45, the GC content can be increased (para 153), for claim 20, the RNA vaccine can contain a signal sequence (para 759), and for claim 54, the poly(a) can be between 10 and 200 (para 793).
For claim 121, the vaccine RNA can be modified with pseudouridine (paras 104 and 106).
Ciaramella et al. does not teach the recited  3’ elements or TOP or SEQ ID# in the claims. 
Thes teach for claim 57, the 3’UTR can comprise albumin (pages 62-63), for claim 61, the 5’ UTR can comprise TOP (claim 1), for claim 66, the elements can also include cap (claim 58), for claim 74 that the structure can contain  albumin (pages 62-63 and claim 47), for claim 78, the nucleic acid can be modified (page 65), for claims 83 and 86, the references teaches carrier and cationic carrier (page 10), for claim 109, the reference teaches the nucleic acid can be in a kit (page 1), and for 112, that the vaccine can be used to treat a subject by administering the composition (page 3).  
Neither Ciaramella et al. nor Thes teach antigenic fragments of SEQ ID# 552.
Liu teach a sequence that large overlaps of identical sequence, see sheet. The overlaps are more than 6 residues in length and thus antigenic because that is the length associated with the shorted linear epitope recognized by antibodies.
One of ordinary skill in the art at the effective time of filing would be able to select Zika virus construct sequences from the ones known in the art because they are related sequences. One of ordinary skill in the art at the effective time of filing would have the expectation of success knowing the sequences are related and that Liu make a construct with it.
One of ordinary skill in the art at the effective time of filing would be motivated to select art known elements to make mRNA constructs and choose alternative or additional elements for the structure. One of ordinary skill in the art at the effective time of filing would have the expectation of success knowing the elements have been used prior to make mRNA constructs. 
Thus, it would have been prima facie obvious at the effective time of filing to modify the construct of Ciaramella et al. with the additional elements of Thes and the sequence of Liu and had the expectation of success knowing that Ciaramella et al. teaches making Zikavirus vaccines and the other elements are known and used in the art.
Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al., Thes (WO 2013/143700), and Liu (US20170354729) as applied to claims 8, 14, 20, 43, 45, 54 ,57, 61, 66, 74, 78, 83, 86, 109, 112, 117, and 119-121 above, and further in view of Hsieh et al. (Virology 374 (2008) 338–350)
Ciaramella et al., Thes (WO 2013/143700), and Liu (US20170354729) are discussed above.
Ciaramella et al., Thes (WO 2013/143700), and Liu do not teach JEV stem.
Hsieh et al. teach that the JEV stem improves protein processing of a flavivirus (Dengue virus) construct that produced less than related Dengue virus constructs (abstract). 
One of ordinary skill in the art at the effective time of filing would be motivated to use the stem to improve the protein processing/production of Zika. One of ordinary skill in the art at the effective time of filing would have the expectation of success knowing the Zika virus protein share similar structure/function, as they are both flaviviruses. 
Thus, it would have been prima facie obvious at the effective time of filing to modify the construct of Ciaramella et al. with the JEV stem sequence of Hsieh et al.
Allowable Subject Matter
Claim 81 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
SEQ ID# 5520 is free of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648